DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/9/2022 has been entered.  Claims 1, 3, 5-10, 17 and 18 are pending in the application with claims 1, 3, 6, 8, 9, 18 amended, claims 11-16 withdrawn, claims 2, 4 cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the second control wheel includes an arcuate member that covers at least a portion of the first and third control wheels to prevent external contaminants from entering the handle adjacent the control lever further to prevent the first and second pull wires from coming out of the annular grooves on the periphery of the first and third control wheels” in Lines 1-5, wherein the recitation of further makes the claim unclear regarding what feature is being referred to for how the first and second pull wires are prevented from coming out of the annular grooves.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al. (US Patent Application Publication No. 2017/0035993, hereinafter Quinn).

In regard to claims 1 and 18, Quinn discloses an endoscope device (10, Fig. 1A), comprising: 
a handle (12, Fig. 1A); 
a shaft (14) projecting from the handle (Fig. 1A), 
wherein the shaft includes a proximal end and a distal end relative to the handle (Fig. 1A); 
a flexible tip coupled to the distal end of the shaft (Par. 57, Figs. 1A-1C); and 
a pair of pull wires (68,88) extending from the handle through the shaft and coupled to the flexible tip (Fig. 7), 
wherein the handle comprises: 
first (50), second (36), and third (52) control wheels, 
wherein the first control wheel is coupled to a first pull wire of the pair of pull wires (Fig. 3), 
wherein the second control wheel is rotationally coupled between the first and third control wheels (the second control wheel extends through both the first and third control wheel and can be considered to be disposed between the first and third control wheels, see Fig. 7, further, rotation of the second control wheel causes corresponding rotation of both the first and third control wheels) and includes a control lever engagement portion (the portion of the second wheel that is connected to the control lever (32), Par. 59-60), and 
wherein the third control wheel is coupled to a second pull wire of the pair of pull wires (Fig. 5); and 
a control lever (32) coupled to the control lever engagement portion of the second control wheel (Par. 59-60), wherein the first control wheel is concentrically positioned relative to the second control wheel and the third control wheel (Fig. 7),
wherein each of the first control wheel and the third control wheel are capable of independent rotation to enable tensioning of the first and second pull wires during assembly of the endoscope device (the first and third control wheels are capable of performing the intended function during assembly, Par. 64), and
wherein, following tensioning of the first and second pull wires, the first, second, and third control wheels are rotationally coupled together, such that movement of the control lever causes the first, second, and third control wheels to rotate together, which then causes deflection of the flexible tip via the pull wires (Par. 67).

In regard to claim 3, Quinn teaches wherein the first and third control wheels each include annular grooves on a periphery thereof to receive the first and second pull wires (Figs. 3,5).

In regard to claim 7, Quinn teaches wherein the handle further comprises a pair of routing posts for directing the pair of pull wires toward the first and third control wheels (see annotated Fig. 7).

    PNG
    media_image1.png
    704
    818
    media_image1.png
    Greyscale

In regard to claim 17, Quinn teaches further comprising:
a tube engagement device (26) adjacent a proximal end of the shaft for retaining a device tube over the shaft prior to use, wherein the tube engagement device is configured to frictionally engage an outside diameter of the device tube (the tapered proximal end of the shaft is capable of frictionally retaining a device tube on the shaft, Fig. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US Patent Application Publication No. 2017/0035993, hereinafter Quinn) in view of Macnamara et al. (US Patent Application Publication No. 2007/0232858, hereinafter Macnamara).

In regard to claim 8, Quinn teaches of pull wires (66, 88), but does not expressly teach wherein the first and second pull wires comprise Bowden-style cables, that includes an inner wire and an outer compression coil, wherein the handle further comprises a coil stop for engaging the outer compression coil and transferring the compression load during articulation to the handle via the compression coil stop within the handle.
Macnamara teaches an endoscope having a handle (116) and shaft (108).  The handle comprises a control knob (118) configured to articulate a distal tip of the shaft.  Control cables (102a,102b) extend from the control knob (118) to the distal tip of the shaft and outer sheaths (104a,104b) extend from a tension control device (120), located within the handle, to a distal section of the shaft (Fig. 1).  The tension control device is configured to relive tension in the cables by imparting pressure applied to the outer sheaths to a spring (Par. 15).
It would’ve been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide the steering assembly (28) of Quinn with the tension control device (120) and outer sheaths (104a,104b) of Macnamara thereby relieving tension on the first and second pull wires by transferring pressure on the outer sheaths to a spring via the tension control device (Par. 15).

Claims 1, 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Patent No. 5,110,645, hereinafter Matsumoto) in view of Quinn et al. (US Patent Application Publication No. 2017/0035993, hereinafter Quinn).

In regard to claim 1, Matsumoto discloses an endoscope device (1, Fig. 1), comprising: 
a handle (3, Fig. 1); 
a shaft (2) projecting from the handle (Fig. 1), 
wherein the shaft includes a proximal end and a distal end relative to the handle (Fig. 1); 
a flexible tip (5,6) coupled to the distal end of the shaft (Fig. 1);
wherein the handle comprises:
a control lever (8).
Quinn does not expressly teach a pair of pull wires extending from the handle through the shaft and coupled to the flexible tip, wherein the handle comprises: first, second, and third control wheels, wherein the first control wheel is coupled to a first pull wire of the pair of pull wires, wherein the second control wheel is rotationally coupled between the first and third control wheels and includes a control lever engagement portion, and wherein the third control wheel is coupled to a second pull wire of the pair of pull wires; and a control lever coupled to the control lever engagement portion of the second control wheel, wherein the first control wheel is concentrically positioned relative to the second control wheel and the third control wheel, wherein each of the first control wheel and the third control wheel are capable of independent rotation to enable tensioning of the first and second pull wires during assembly of the endoscope device, and wherein, following tensioning of the first and second pull wires, the first, second, and third control wheels are rotationally coupled together, such that movement of the control lever causes the first, second, and third control wheels to rotate together, which then causes deflection of the flexible tip via the pull wires.
Quinn teaches an analogous medical device having a steering mechanism (28).  The medical device includes a catheter body (14) and a handle (12).  The steering mechanism (28), integrated within the handle, comprises a steering knob (32) connected to a steering shaft (36, i.e. second control wheel) having splines (46) on an outward facing surface (40) thereof.  A first drum (50, i.e. first control wheel), having a pull wire (68) retained within a groove (64) therein, is mounted on the steering shaft (36).  A second drum (52, i.e. third control wheel), having a pull wire (88) retained within a groove (84) therein, is mounted on top of the first drum (52) on the steering shaft (36).  The first and second drums can be rotated to apply proper tensions to the pull wires prior to being mounted on the steering shaft (Par. 64).  Rotation of the steering knob (32) causes the steering shaft (36), first drum (50) and second drum (52) to rotate enabling deflection of the distal end of the catheter body.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the steering mechanism of Macnamara for the steering mechanism (28) of Quinn enabling the tension applied to the pull wires to be quickly and easily adjusted to a nominal tension prior to assembling the first and second drums on the steering shaft (Par. 64).

In regard to claim 9, Matsumoto teaches further comprising: a working channel (via channel connected to the forceps inlet (11), Fig. 1) extending through the shaft, wherein the handle further comprises an access port (11) assembly for allowing external access to the working channel (Fig. 1, Col. 1, Lines 1-3).

In regard to claim 10, Matsumoto teaches wherein the handle further comprises a suction valve assembly (10) coupled to the access port assembly to enable selective application of negative pressure to the shaft via the working channel (Fig. 1, Col. 1, Lines 1-3).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7-10, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	September 27, 2022